 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOld Tucson Corporation and Retail Clerks Union,Local 727, chartered by United Food and Com-mercial Workers International Union, AFL-CIO and Edward A. Barrigar. Cases 28-CA-5929 and 28-CA-595028 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 10 April 1981 Administrative Law JudgeDavid G. Heilbrun issued the attached decision.The General Counsel filed exceptions and a sup-porting brief and the Respondent filed a replybrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER ZIMMERMAN, concurring in part and dis-senting in part.I disagree with my colleagues' decision to adoptthe judge's finding that the Respondent did notviolate Section 8(a)(3) and (1) when it dischargedThomas Doonan. Doonan was the Respondent'ssecond most senior maintenance department em-ployee,' and an identified union leader whom theRespondent had twice warned that union activitieswould lead to discharge. The Respondent defendedits decision to discharge Doonan by asserting itwas part of its cost-reduction program. I am notpersuaded by this defense because the evidenceshows the Respondent was satisfied with Doonan'swork, it had already exceeded its personnel reduc-tion goal before it discharged Doonan, and it hiredanother employee at a comparable rate to assumeDoonan's duties. Accordingly, I would reverse thejudge and find that the Respondent violated Sec-tion 8(a)(3) and (1) when it discharged Doonan.' The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.269 NLRB No. 88The Respondent operates a western theme park.Retail Clerks Union, Local 727, chartered byUnited Food and Commercial Workers Internation-al, AFL-CIO (the Union), began an organizationaldrive at the Respondent's park in autumn 1979.Doonan was a vigorous advocate for the Union.During the early part of the campaign he openlywore a button in support of the Union. Doonanstopped wearing the button after the Respondent'svice president, Larson, sent him a personally ad-dressed letter, dated 19 October 1979, advising himthat wearing the button at work was inappropriateand against company policy. (Twenty other em-ployees received similar letters.) In October 1979,Larson advised Doonan that persons associatedwith the Union would be "out." Two weeks laterthe Respondent's acting maintenance supervisor,Edward Acres, then Doonan's supervisor, toldDoonan that people working with the Unionshould exercise great care because "they werelaying for anybody having anything to do with theUnion." The Union lost the 21 December 1979election by a vote of 32 for and 43 against repre-sentation, with 8 challenged ballots.2In February 1980,3 the Respondent hiredEdward Barrigar as maintenance manager. Soonafter, the Respondent informed Barrigar thatDoonan was slated for discharge. In April, the Re-spondent's general manager, John Brown, beganpressuring Barrigar to terminate Doonan. Aboutthe same time, the Respondent hired another expe-rienced mechanic, Larry Shonfelt. In late May,Brown unequivocally directed Barrigar to dis-charge Doonan by the end of that month. BecauseDoonan was on leave for a few days at the end ofMay, the discharge did not occur until June 2. Bar-rigar marked "recommended for rehire" on the ter-mination slip when he discharged Doonan. Brownexpressed dismay that Barrigar had recommendedDoonan for rehire. On Doonan's discharge, Shon-felt assumed Doonan's tasks.At the time of his discharge Doonan was toldthat the discharge was part of the Respondent'scost-reduction program, a program the Respondenthad instituted in early 1980. As a key component ofthat program, the Respondent sought to reduce thenumber of its employees. The maintenance depart-ment was to be trimmed from the 15 employees ithad on 31 January to 10 employees. With Doonan'sdischarge the maintenance department was reducedi Doonan had worked in the maintenance department since 1972.' The Union filed objections to conduct affecting the election resultswhich it subsequently withdrew with the approval of the Regional Direc-tor for Region 28.a The dates hereinafter are in 1980 unless noted otherwise.492 OLD TUCSON CORP.to nine employees. One of the nine was the recent-ly hired Shonfelt.The judge rejected the General Counsel's posi-tion that the Respondent's decision to dischargeDoonan was predicated on its abiding unionanimus. He found that the Respondent's antiunionconduct in October and November 1979 was limit-ed in tone and extent and that its behavior fromJanuary to June 1980 indicates the Respondent's of-ficers no longer harbored antiunion feelings. Thejudge looked to the December 1979 election resultsshowing that 32 employees voted for union repre-sentation. He reasoned that, because there wereother employees who supported the Union againstwhom the Respondent took no action, the actiontaken against Doonan was likely not motivated byunion animus. Additionally, he found the dischargewas reasonable from a management perspective inthat Barrigar was not fully satisfied with Doonan.Finally, the judge concluded that the lapse in timebetween the Respondent's unlawful conduct duringthe campaign and Doonan's termination indicatesthat there was no plan to discharge Doonan for hisunion activities. I disagree.The Respondent's union animus at the time ofthe Union's organizing campaign is demonstratedby the severity of threats made against Doonan andother employees prior to the election. Thus,Doonan was twice warned, once by the Respond-ent's vice president and once by his supervisor, thatany employee's involvement with the Union threat-ened his job tenure. The Respondent's unionanimus is additionally demonstrated by letters to allemployees who wore union buttons forbiddingthem from wearing such buttons.The judge discounts the evidence of animus be-cause it was remote from the discharge. While theactual discharge occurred several months after theelection, the judge's findings ignore that the Re-spondent's efforts to accomplish it began almostimmediately after the union election. As notedabove, shortly after his hire in February, Barrigarwas informed that Doonan was slated for dis-charge. This proximity in time to the election indi-cates that the Respondent was carrying out its ear-lier threats to Doonan. It is true that the dischargewas some time in coming. That, however, was notentirely voluntary on the Respondent's part.Rather, as a practical matter, the Respondent wasforced to retain Doonan because he was the Re-spondent's only mechanic; before the Respondentcould reasonably discharge Doonan it had tosecure another mechanic to cover Doonan's re-sponsibilities. The Respondent accomplished that inApril when it hired Shonfelt. After Shonfelt, underDoonan's direction, familiarized himself with theRespondent's equipment, Brown directed Barrigarto terminate Doonan. Thus, beginning shortly afterthe election, the Respondent undertook to rid itselfof Doonan-an effort delayed only until it couldarrange for the assumption of Doonan's responsibil-ities. This was accomplished by hiring and trainingShonfelt. Accordingly, contrary to the judge's con-clusions, I find there was no substantial lapse intime between the Respondent's antiunion conductduring the union campaign and the execution of itsplan to discharge Doonan based on his union ac-tivities. The union animus, as expressed in thethreats directed to Doonan, together with the Re-spondent's almost immediate announcement of itsintention to discharge Doonan, indicates that theRespondent was motivated by Doonan's union ac-tivities when it discharged him.4Despite the Respondent's claim that Doonan wasdischarged pursuant to its cost-reduction program,the Respondent, during the exit interview whenBarrigar was discharged, expressed dismay overBarrigar's having recommended Doonan for rehire.The Respondent offers no explanation as to why itwas displeased with Barrigar's recommendation.Nor does the record provide any substantial basisfor concluding that the Respondent had a legiti-mate cause to fear Doonan's rehire. To the con-trary, the evidence shows that Doonan's job per-formance was quite acceptable. Barrigar's testimo-ny indicates he was pleased with Doonan's per-formance. He testified that Doonan was an excel-lent mechanic and displayed a highly cooperativeattitude, including a willingness to work long andunusual hours when necessary. Barrigar furtherstated unequivocally that, if he were directed toreduce the number of maintenance department em-ployees and thereby had to select an employee todischarge, he would not have selected Doonan be-cause "[h]e was too valuable an asset to be gottenrid of." Barrigar's written evaluation of Doonanshows that Barrigar rated the quality of Doonan'swork "excellent," and that he found Doonan han-dled "the majority of mechanical problems ...and all welding and vehicular maintenance withease." Barrigar rated Doonan "good" or "excel-lent" in every category. General Manager Brownsigned this evaluation, thereby signaling his knowl-' The judge's reliance on the fact that the election showed there wereover 30 employees favoring union representation, against whom the Re-spondent took no action, as proof that the Respondent retained no unionanimus misses the point. The Respondent knew only the number of em-ployees favoring union representation but did not know their individualidentity. Doonan, however, was an identified union leader who had beentold by two management representatives that an employee's union activi-ties would lead to discharge. Therefore, that numerous other employeesagainst whom the Respondent took no action apparently supported theUnion is not particularly significant as to the Respondent's motivation indischarging Doonan.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDedge of and apparent agreement with Barrigar's fa-vorable rating of Doonan's work. Finally, Barri-gar's recommendation of Doonan for rehire is evi-dence that Barrigar was satisfied with Doonan.As the judge noted, Barrigar did testify that hehad criticized Doonan on occasion; but his testimo-ny as a whole does not indicate dissatisfaction withDoonan's overall job performance.5Rather, Barri-gar's testimony indicates his criticism of Doonanwas limited to the type of criticism that is commonbetween supervisor and supervisee,6and to gener-alized griping to another supervisor that Doonanmay have taken advantage of his job in a way Bar-rigar believed every employee takes advantage.7His "criticism" was directed only to Doonan andto a close associate, never to a higher managementofficial -in the form of a complaint on which hecould anticipate that personnel action might be* Any criticism by Barrigar of Doonan would arguably be of morethan normal importance since, as fully described by the judge, Barrigar'shopes that this discharge would be found unlawful were in large measuredependent on a finding that Doonan's discharge was for discriminatoryreasons.a The pertinent testimony is:Q: Did you ever criticize at any time, Tom Doonan, for any of hiswork performance?Barrigar: Sure.Q: When?Barrigar: I have no recollection of the dates or times.Q: Do you have a recollection of what you criticized him about inhis work performance?Barrigar: No, sir, I can't name specifics. As a manager, as a super-visor ...Q: You recall very specifically, these other discussions you hadwith him and meetings you had with him, but you don't recall criti-cizing him for any part of his work? You do recall criticizing him?Barrigar: One thing I don't do is criticize. I make comments aboutthe work and which way we have to go. I always try to keep on thepositive side of it. There's a possibility that once a week, twice aweek, three times a week, I could have made comments towardsTom Doonan as far as his work performance, as far as not gettingsomething accomplished, not doing this, not doing that.The relevant testimony is as follows:Q: Did you ever tell any other supervisor at Old Tucson that youwere unhappy with Doonan's performance?Barrigar: The possibility existed, yes.Q: Did you ever tell any other supervisor at Old Tucson that youthought Doonan was shirking his work and taking advantage of hisjob?Barrigar: Possibly.Q: Did you make such statements to Tom Herbey?Barrigar: I feel that I could have been relating information that Ihad received from...Q: Did you make such a statement to Tom Herbey concerningTom Doonan?Barrigar: I really can't remember if the conversation took place.The possibility does exist because Tom and I talk quite a bit aboutthe people, yes.Q: So you could have told him then, that Doonan was shirking hisjob, taking advantage of his job? Isn't it true that's how you felt?Barrigar: No, not really.Q: What do you mean, not really?Barrigar: I did not feel that way.Q: You felt that way some of the time, but not all of the titne?Barrigar: I feel that every person, regardless of who he is, takesadvantage of his job at one time or another. I feel there are differentqualities in different people that are either tolerated or put down, de-pending on the individual. I feel that each person is treated as an in-dividual, and that's my philosophy on dealing with people ...taken. In these circumstances, it is apparent thatBarrigar's criticism of Doonan was limited andmild in nature. Clearly, Barrigar felt that Doonan'sjob strengths far outweighed his weaknesses, andthat Doonan's abilities and performance made hima valuable employee in the Respondent's mainte-nance department.The other possibly adverse evidence regardingDoonan's job performance was the testimony ofBrown that he had been told by Louie Arms, theRespondent's inventory control manager of mainte-nance, that maintenance department employees, in-cluding Doonan, tended to sit around and "badmouth" the Respondent. Arms did not testify.Brown did not assert that he relied on this accusa-tion by Arms. In any event, the thrust of Arms'comments appears to be directed to the "badmouthling]" of the Respondent and not directed toany substantial concern with respect to job per-formance. Further, the comments were directed tothe maintenance department in general withDoonan simply being included in a list of the em-ployees in the department engaged in such activity.In light of the absence of evidence showing thatDoonan's job performance was unsatisfactory oronly marginally acceptable, I can only concludethat the Respondent's concern about Barrigar's rec-ommendation of Doonan for rehire was groundedin its fear that a known union adherent might bereturned to the payroll.As noted above, the Respondent asserts thatDconan was discharged pursuant to its cost-reduc-tion program. This assertion is pretextual as the dis-charge did not significantly further that program.One goal of the cost-reduction program was toreduce the number of maintenance department em-ployees from 15 to 10. However, the Respondenthad exceeded that goal prior to Doonan's discharge.Thus, the Respondent's cost-reduction goal had al-ready been met before Doonan was discharged.According to its own design, the Respondent didnot have to discharge Doonan or any other em-ployee to satisfy its personnel targets. Further, it isobvious that replacing Doonan with Shonfelt didnothing to reduce the Respondent's overall em-ployee complement.8Of course, if the change of Shonfelt for Doonanhad a significant effect on the Respondent's costs,the change might have been justified. However,Barrigar's testimony that Shonfelt was paid almostas much as Doonan stands uncontradicted. There isno evidence that the Respondent saved a signifi-' Indeed, that the Respondent hired Shonfelt indicates it did not feelthe need to reduce the maintenance department further.494 OLD TUCSON CORP.cant amount of money by hiring and retainingShonfelt while discharging Doonan.Finally, although the Respondent asserts it did not re-place Doonan and that it hired Shonfelt to replace an-other already departed employee, that assertion is incon-sistent with the uncontroverted facts.9Doonan was im-mediately assigned to train Shonfelt to perform the tasksDoonan was performing. Shonfelt assumed Doonan'swork when Doonan left. There never was any indicationthat Shonfelt was to do anything other than to replaceDoonan. Before Shonfelt's hire the Respondent had onlyone mechanic, Doonan. After Doonan's discharge theRespondent had only Shonfelt to do what had beenDoonan's work.For these reasons, I conclude that Doonan wasnot discharged for cost-related reasons. Rather, theRespondent discharged Doonan because of hisunion activities during the organizing campaign theprevious year. Accordingly, I would find that theRespondent violated Section 8(a)(3) and (1) of theAct when it did so.' 09 While the Respondent's documents may technically indicate thatShonfelt was a replacement for laborer-utility man Stan Bertram, it isquite clear that the Respondent planned that Shonfelt would take Doon-an's place as a mechanic."' Although I would reverse the judge as to Doonan, I would not dis-turb his findings as to the lawfulness of Barrigar's discharge. The GeneralCounsel contends that the Respondent discharged Barrigar because Barri-gar refused to assist in the commission of an unfair labor practice, that is,Doonan's unlawful discharge. However, the credited evidence is incon-sistent with the General Counsel's theory. The Respondent's search forsomeone to take Barrigar's place began in early April when the Respond-ent placed an advertisement in a local paper for a maintenance depart-ment manager. Further, although Doonan was not discharged until 2June, the Respondent's officers seemed to sanction Barrigar's delay in ef-fectuating Doonan's discharge until Doonan's responsibilities were cov-ered by Shonfelt. Thus, although I would find the Respondent's dis-charge of Doonan to be unlawful, it is not apparent that the delay of thatevent constituted a refusal by Barrigar to assist in the commission of anunfair labor practice. Rather, the delay was for a logical business reason.Accordingly, I would find that Barrigar's discharge was not for his refus-al to commit an unfair labor practice. Cf. Belcher Towing Co., 238 NLRB446 (1978), enfd. 614 F.2d 88 (5th Cir. 1980).DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge. Thecase was heard at Tucson, Arizona, on January 20, 1981,based on a consolidated complaint alleging that OldTucson Corporation, the Respondent, violated Section8(a)(l) and (3) of the Act by discharging ThomasDoonan because he assisted, supported, or joined RetailClerks Union, Local 727, chartered by United Food andCommercial Workers International Union, AFL-CIO,called the Union, and engaged in other concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection, and that it soon thereafter dis-charged its supervisor, Edward Barrigan, because hefailed and refused to cooperate fully with the Respond-ent in the assertedly unlawful discharge of Doonan andin order to discourage its employees from joining, sup-porting, or assisting the Union or engaging in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection.On the entire record, my observation of witnesses andconsideration of posthearing briefs, I make the followingFINDINGS OF FACT AND RESULTANT CONCI.USIONSOF LAWIn fall 1979, the Union mounted an organizationaldrive culminating in a representation petition filed No-vember 7 of that year relating to all full-time and part-time employees with customary exclusions.' Among theincluded employees Danny Stewart instrumentally aidedthis effort by wearing a union button, passing out author-ization cards for signature, and generally talking up sup-port. Based on a stipulation for certification, a secret-ballot election was conducted December 21, 1979, forwhich a tally showed the majority of votes cast againstthe Union. As this all transpired Stewart had been termi-nated from employment, and had filed an unfair laborpractice charge in that connection. In January 1980 theparties settled Stewart's claim as well as the Union'spending objections to conduct affecting results of theelection, and the Regional Director for Region 28 ap-proved withdrawals of both the C and the R cases.By November 1979 John Brown had assumed the posi-tion of general manager after previously serving the Re-spondent in an interim management capacity. At thispoint in time Jack Westenborg was executive vice presi-dent and director (as well as being a director forWestworld, Inc., the Respondent's parent corporation),while George Larson Jr. was vice president and directorof purchasing. Subordinate to Brown as general managerwere a grouping of departmental managers, includingEdward Acres as acting supervisor over maintenance.Thomas Doonan, a maintenance mechanic and welderemployed with the Respondent since 1972, was an evenmore vigorous adherent than Stewart in the Union's or-ganizing drive. Doonan had originally recruited Stewartto the cause, had solicited about a dozen authorizationcards from other employees, and had openly worn anidentifying button for several days until (along with ap-proximately 20 others) he was directed in writing not towear it.2Doonan testified that during October 1979I The Respondent maintains a principal office and place of business inTucson, Arizona, where it is engaged in the operation of a western themepark, which it also rents as a motion picture location site, and annuallyderives gross revenue in excess of S500,000 while purchasing goods andmaterials valued in excess of S50,000 which it causes to be transporteddirectly to its facility from suppliers located outside Arizona. On theseadmitted facts, I find that the Respondent is an employer engaged incommerce within the meaning of Sec. 2(6) and (7) of the Act, and other-wise that the Union is a labor organization within the meaning of Sec.2(5).s This directive emanated from Larson on October 19, 1979, as a letteraddressed individually to each cautioned person. It read:It has come to our attention recently that you are wearing abutton which is emblematic of a labor organization. In our opinion,the wearing of any type of button (political, commercial, charitable,labor, etc.) while at work is inappropriate and against companypolicy. Because of the contact of our personnel with the public, anytype of button can serve as a distraction and be disruptive. Further-more, buttons are certainly not in keeping with the image of the oldContinued495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLarson had spoken to him, saying that persons associatedwith the Union would find themselves "out." Doonanalso described another conversation about 2 weeks laterwith Acres, who said that extreme care should surroundany activity for the Union because "they were laying foranybody having anything to do with [it]."Edward Barrigar succeeded Acres as maintenancemanager on February 11, 1980, after being hired byBrown "in conjunction with" Larson. At that point intime the department's strength was about 14 persons, andBarrigar testified that he found its functioning in somedisarray. With this in mind he commenced a number oftechniques to improve teamwork and in the process helddepartmental meetings, issued written materials to per-sonnel, sought to heighten communication, and set moreprecise objectives as to maintenance procedures. Barrigartestified that coextensive with his initial managerial activ-ity he had experienced "briefings" by Westenborg,Brown, and Larson in which he was informed that be-cause certain employees had supported the Union a grad-ual course of terminations should ensue to the end that aweeding out of persons, specifically to include Doonan,would result. In this regard Westenborg (with Brownpresent) had once assertedly asked about the precise"status" of Doonan, while the sole briefing from Larsonhad involved this official mentioning a "getting rid" ofDoonan.sBy April Brown was pressing frequently forthe termination of Doonan, to which Barrigar had coun-tered that it was not then feasible because of recently ini-tiated maintenance projects. Barrigar testified that byMay Brown agreed to the preliminary step of seeking apotential replacement for Doonan, and to this end Barri-gar had processed paperwork through personnel func-tionary Nancy Wilson resulting in the appearance andhire of Larry Shonfelt. In late May, Brown unequivocal-ly directed Barrigar to fire Doonan on the last workingday of the month, and while Barrigar acceded to this theactual step was put over to June 2 because Doonanwould be away just at month's end. The discharge andexit interview took place between Barrigar and Doonanwith Wilson present as a witness. During Barrigar'stenure up to this point he had terminated several otherpersons for cause, but only one other instance where"cost reduction" was the basis.4Barrigar testified that inhis opinion Doonan was an excellent mechanic and dis-played a highly cooperative attitude including that of awillingness to work long and unusual hours when neces-west and our dress requirements. Finally, a button could be con-strued as a form of solicitation. As you know, solicitation is not per-mitted on our premises during normal work time and the normalwork time of other employees.For the reasons outlined above, we are advising you that all but-tons of any type are inappropriate to wear at Old Tucson and shouldbe removed.We also want to assure you that how you feel about a union isyour business and that no reprisals will be taken against you becauseof your union activities, sympathies or desires. However, we will nottolerate anything that is disruptive to our operation or that is harm-ful to our image with the public.All dates and named months hereafter are in 1980, unless shown oth-erwise.' This person was Donna Carter who was discharged May 23 from herposition of art department assistant, a jurisdiction which Barrigar had as-sumed shortly after being hired.sary. In processing this termination Barrigar added anentry on personnel forms recommending Doonan forfuture rehire.Doonan had had no significant contact with the Re-spondent's executive hierarchy following the late 1979remarks of Larson; however, he testified that soon afterBarrigar became head of maintenance he had cautionedDoonan about employee "rotation" concepts being for-mulated by higher management and that Doonan should"watch" himself. Doonan recalled how Barrigar hadadded that if questioned he would be forced to denymaking such remarks. Doonan remembered that Shonfelthad worked with him as a mechanic for about a monthbefore his own termination, and that he had extendedmuch training to this new colleague. The only depart-mental employee with longer service than Doonan wascarpenter Bob Rasmussen.The Union filed an unfair labor practice charge relat-ing to Doonan's termination on June 9, and it was rou-tinely served on the Respondent by letter of that date.5On June 12 Barrigar was summoned to Brown's office.Barrigar testified that Brown said Doonan had "filed suitagainst Old Tucson because of his termination," and Bar-rigar represented "damage [that] had already beendone." Brown then handed Barrigar a written perform-ance appraisal in which he had been faulted as to coop-eration, diplomacy, tact, creative management, improve-ment of departmental morale, ordering procedures,project scheduling, and as to not "acting and performingin the best interest of the company." In the further flowof discussion Brown said that the recommendation ofDoonan for rehire was a doing of "something wrong,"and Barrigar was next asked to resign. He demurred tothis and was thereupon terminated as Brown grew in-creasingly "solemn and very stone-faced."The Respondent contends that Doonan's terminationwas a routine and integral part of its cost-reduction pro-gram as necessitated by declining revenue from tourism,while Barrigar's discharge was based on dissatisfactionwith his performance during the several probationarymonths he had served. Brown and Westenborg testifiedin the composite that cost effectiveness of departmentsbecame paramount to the Respondent's business future,and that attention in this regard emanated from formalboard of directors' action of both the parent and subsidi-ary corporations. Westenborg testified that profitabilitywas pronouncedly down over the latter part of 1979, andhe had been particularly concerned about workings ofthe maintenance department both because it did not itselfproduce revenue and because of continuing high mainte-nance costs including outside services. Brown testifedthat this commission was to reduce personnel in therange of 22-30 persons starting in February. By June 30there were 18 fewer persons (out of an approximate totalof 160) as compared to the first of the year, and furthereconomies had been realized by supplanting higherincome employees. In this connection a "termination his-tory" of the maintenance department showed variouss The return receipt card ordinarily accompanying such a transmittalletter of service cannot be found by the office of Region 28, and is there-fore missing from formal papers in evidence.496 OLD TUCSON CORP.changes, including departures from the art departmentand reduction in laborers plus one utility man andDoonan.6Westenborg further testified that in late April he hadadvertised in the Tucson daily newspaper for an experi-enced maintenance manager,7while Brown affirmed aperformance appraisal rendered May 8 on Barrigarwhich concluded with a statement that his managerialperformance would be followed for a further period oftime as an evaluation of "his benefit to the company."Brown had also recorded his imminent termination inter-view with Barrigar and the fact that his resignation wasbeing requested. Brown testified that, during the exitinterview of June 12, he was not even aware of theDoonan charge.This case requires credibility resolutions, and follow-ing that a holding in which the two chief issues are inter-twined. The General Counsel contends that Doonan'sdischarge, though many months after his protected activ-ity and many months before the Union could again peti-tion for an election, was essentially based on the Re-spondent's abiding "animus" toward the prospect ofbeing organized, and that Barringar's discharge was theunlawful separation of an admitted supervisor whose sinwas only that he did not faithfully participate in an un-lawful scheme to permanently rid this employer ofDoonan. The intertwining is present because to theextent that Doonan's case has merit it would show aneven more likely basis of resentment toward Barrigar,while if Doonan's case is otherwise it would follow thatthe Respondent would have had little or no reason to beinfluenced toward Barrigar in terms of his role in Doon-an's ultimate departure.8As to actual utterances, I am not persuaded to acceptthe critical testimony of the General Counsel's witnesses.The Respondent had reacted quickly to the advent ofunion activities in late 1979 with a no-solicitation ruleand a prohibition on the wearing of buttons, while Wes-tenborg testified pointedly that he wanted no unioniza-tion at the Respondent and saw it as a phenomenon bestskirted with enlightened actions to assure employeesboth benefits and recognition superior to what a labororganization could provide. As to events in this timeperiod I credit Doonan over Larson as to the crypticthought that an employee would be "out" if not alignedwith the employer, and the gossipy remark attributed toAcres about unidentified forces "laying for" employeesduring the organizing campaign stands uncontradictedand therefore accepted as fact. However, the 1979 con-a The document shows that Shonfelt was actually hired in April to re-place a laborer. Barrigar's own recollection of retrenchment in his de-partment was that it went from 14 to 8.I This advertisement appeared in the classified "Help Wanted" col-umns over the period April 26-28. It read:WE ARE seeking an experienced, mature individual to assume re-sponsibility for our company's in-house repair, maintenance, con-struction & operation program. The successful candidate will haveexperience in this field, be well organized, be able to manage peoplewell, be able to set priorities and be able to successfully implement amanagement by objectives program. Reply in confidence stating ob-jectives, previous experience & salary requirement to Star-Citizen,Box 732-D, 85726.8 The notion involved is sometimes popularly termed "bootstraps"doctrine.duct does not constitute any litigated matter and is onlygeneral background, while the Respondent's strategy astestified to by Westenborg is on the surface or in the ab-stract a permissible approach to the subject.In such context I find no reason to doubt the fact thatthe Respondent's revenue had recently lessened, that itdid in fact seek to economize, that Barrigar was not wellensconced in his position as evidenced by running a clas-sified ad seeking his replacement, and by Brown's re-corded dissatisfaction of early May. As to claimed re-marks about which Doonan testified, I find contrary tohis denial that Larson in late 1979 did caution Doonanabout involvement in support of the Union. Further, Ifind that during Barrigar's exit interview Brown had al-luded to the fresh unfair labor practice charge concern-ing Doonan, and expressed dismay over Barrigar havingformally recommended him for rehire. The departure Itake from credibility findings innocuously favorable tothe General Counsel is in regard to the content of re-marks made to Barrigar around April when the Re-spondent began implementing its cost-reduction effortsby passing down objectives to lower supervision. Here Ibelieve that in the "briefings" Doonan was referred toonly as a long service and more highly compensated em-ployee, and it is only through suggestibility coupled withBarrigar's obvious sympathy toward Doonan that he hasassociated reference to protected activities in what Wes-tenborg, Brown, and Larson were saying to him at thetime."As a threshold matter the management of the Re-spondent's operation over nearly a year's period prior toBarrigar's termination was troubled at best. During thesummer and early fall of 1979 it was undergoing outsideconsulting study and Brown became newly installed onlyin November of that year. A union organizing campaignonly complicated matters and the case settlements of Jan-uary can carry no adverse implication or admission ofwrongdoing. Barrigar's accession to a managerial rolewas shortly followed both by the rather bizarre depar-ture of former "right-hand man" (or supervisor) RobMuster, three other workers simultaneously, and soonthe art department manager. In this unsettled atmospherethe management style of Barrigar found a responsivesubordinate in Doonan, and reciprocally Barrigar becamegratifyingly pleased with Doonan's pliant and convenientfunctioning. Yet the question is whether the GeneralCounsel has from the totality of probative evidence madeout a prima facie case, and I conclude it is not present.See Wright Line, 251 NLRB 1083 (1980). The animusthat has been labeled with respect to the Respondent'sI The credibility resolution as between Barrigar and Larson is particu-larly close on demeanor grounds. While Larson's denial of having madeany untoward admission was vehement, it was only marginally persua-sive. On balance, I am convinced that Larson gained some sophisticationduring the Respondent's skirmish with the Union and, while speaking inthis context, did not in truth project any conscious expectation thatDoonan would be removed because of being an agitator for the Union.The fulfillment of this balancing endeavor is my further belief that Barri-gar has practically destroyed his veracity by manifesting a rigidity ofthought which would not permit comprehending the actual corporate-oriented pedantics that both Westenborg and Brown would seek toimbue.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpast conduct is limited in both tone and extent, while thelong passage of time from January to June suggests noabiding motivation was present at the Respondent's high-est councils to single out Doonan for discrimination.There were, after all, numerous other employees whofrom the tally of ballots were also known to have votedfor the Union (by number not by identity), while Stewartwho was reinstated to employment soon chose to quit onthe rather subjective basis that he was given little workto do. Furthermore Acres had worn a union button priorto being elevated to the "maintenance foreman" position.(Tr. 48.) Additionally there is evidence that Barrigar wasnot fully satisfied with Doonan as an employee, hadopenly said so, and even from the witness stand tacitlyadmitted to unhappines with Doonan and having criti-cized him. (Tr. 96, 106-107.) The 1979 performance ap-praisal of Doonan alluded to needed improvement withrespect to organizing his duties and better understandingthem, and had been so interpreted to him orally byformer "boss" Fred Curtis. (Tr. 65.) Such marginalitycould hardly be lost on the Respondent's higher officials,and would but foster their interest in labor cost reduc-tion available through utilization of the "mechanicalabilities" possessed by Shonfelt. I am mindful of Doon-an's long service with the Respondent, yet the counter-vailing considerations are that an unprecedented drop intourism revenues as reflecting the national economy oc-curred, and a less complacent management mood im-pinged in the persons of Westenborg and Brown particu-larly. I thus conclude upon viewing all facts that the al-legation of Doonan having been discriminatorily dis-charged is not supportable.As written above, this conclusion strongly undercutsthe case filed by Barrigar. While I first infer that Doon-an's unfair labor practice charge was in the Respondent'shand well before Brown spoke with Barrigar,l0theactual dynamics of this termination had been set inmotion long before. Here, the General Counsel must10 I note that formal papers in evidence show that the other chargeand amended charge were duly served on the Respondent within I day,and the certified mail article was signed for at the Respondent's businessoffice. From this I expect that the earliest charge was also similarly re-ceived, and that in the ordinary course of business Brown in particularwould have been promptly informed of the proceeding. I therefore dis-credit Brown's denial of knowledge, finding this to be an unworthy at-tempt at aiding a party with whom he still has allegiance based on em-ployment as recent as mid-December.prove that an actual reason for terminating a supervisorwas refusal to assist in the commission of unfair laborpractices, and while I recognize that the Respondent har-bored dismay over Barrigar's delay in, and distaste for,the separation of Doonan, it was only his failure to carryout such orders and a general dissatisfaction with his per-formance that caused the discharge rather than becausehe had interfered with any unlawful scheme. Barrigar'stestimony, as would permit a contrary conclusion, is un-reliable from a demeanor standpoint and is tinged withparanoid suspicions often departing from reality. I referhere to his unsupported claim that another departmentwas involved in unlawful employment manipulation, andthat he has shown himself utterly incapable of compre-hending the nuances of what Brown and Westenborgwere credibly to have said on the subject of permissiblycounteracting the Union. (Tr. 133-135, 162-163.) It isparticularly significant that the Respondent advertisedfor his replacement a full 6 weeks before the terminationoccurred, and Brown's failure to mention this fact in aninvestigatory affidavit is not unusual given that Westen-borg was the person actively involved.Accordingly, I render conclusions of law that the Re-spondent has not violated the Act as alleged, and issuethe following recommended"ORDERThe consolidated complaint is dismissed in its entire-ty.t2" If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.a2 In its answer to the consolidated complaint the Respondent request-ed reimbursement of costs and reasonable attorneys' fees, referring Pub.L. 89-507, § 1; 80 Stat. 308. By its terms Pub. L. 89-507 applies, in part,to a potential recovery of costs in an action by an agency of the UnitedStates brought in any court (emphasis added). Even should the Respond-ent be here construed as the "prevailing party," the application of thisstatute to NLRB proceedings is unprecedented and in my view inappro-priate. Further the "fees and expenses of attorneys" are expressly ex-cluded from such costs as might discretionarily be taxed against theUnited States, a provision in complete harmony with legislative historyof this law. West Publishing Co. U.S. Code Congressional and Administra-tive News, vol. 2, p. 2527 (1966).498